Title: To Thomas Jefferson from the Board of War, 18 February 1780
From: Board of War
To: Jefferson, Thomas


Williamsburg, 18 Feb. 1780. Encloses a plan of forming the detachment of troops to be sent to South Carolina, with an estimate of camp apparatus needed. This plan proposes augmentation of garrison regiment to man the forts intended to be erected, and retention of part of artillery regiment for a laboratory, which must be established to equip artillery in the field. Two letters are enclosed to the commanding officers of the corps of cavalry and artillery, for countersignature. Signed by Innes and Lyne. Countersigned: “Feb. 19th. 1780. Approved. Th: Jefferson.”
